Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 1 of 17 PageID: 1




Tyler E. Baker (New Jersey Bar No. 44392011)
Paul W. Garrity (pro hac vice application forthcoming)
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
30 Rockefeller Plaza
New York, New York 10112
tbaker@sheppardmullin.com
pgarrity@sheppardmullin.com
(212) 653-8700 (phone)

James C. Wald (pro hac vice application forthcoming)
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
1901 Avenue of the Stars, Suite 1600
Los Angeles, California 90067-6017
jwald@sheppardmullin.com
(310) 228-3700 (phone)

Attorneys for Plaintiff
Silo Pharma, Inc.

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 SILO PHARMA, INC.,

              Plaintiff,                       Civil Action No. _________
                          v.

 SW HOLDINGS, INC.,                            COMPLAINT
              Defendant.
                                               DEMAND FOR JURY TRIAL

      Plaintiff Silo Pharma, Inc. (“Plaintiff” or “Silo Pharma”) by its undersigned

counsel, Sheppard Mullin Richter & Hampton LLP, for its Complaint against

defendant SW Holdings, Inc. (“Defendant” or “SW”), alleges as follows:


                                        -1-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 2 of 17 PageID: 2




                             NATURE OF THE CASE

      1.     This action involves a trademark dispute concerning Plaintiff’s right

to use the name and service mark SILO PHARMA, and the stock ticker symbol

SILO, in connection with Plaintiff’s operation of a publicly-traded

biopharmaceutical company.

      2.     Silo Pharma has spent a substantial amount of time, effort, and money

to brand itself as one of the first publicly-traded entrants into the market for

psychedelic pharmaceuticals. Yet, the day after Silo Pharma announced its name

and ticker symbol (SILO) through a public release, Defendant SW sought to

undermine its efforts and capitalize on the goodwill Silo Pharma has developed. In

particular, SW filed trademark applications in the United States Patent and

Trademark Office (“USPTO”) for marks incorporating the term “Silo” based upon

alleged development of a “magic mushroom nasal spray” outside of the United

States (in Jamaica) and on claimed use of the marks on a food product – a

mushroom extract for use as an additive to coffee beverages. SW then threatened

Silo Pharma with a trademark infringement lawsuit for using the designation “Silo”

in connection with Silo Pharma’s research and development services in connection

with FDA-regulated pharmaceuticals.

      3.     SW’s threats to enjoin Silo Pharma from using its own name and

stock ticker symbol are baseless. There is no likelihood of confusion between the


                                          -2-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 3 of 17 PageID: 3




parties’ products and services. Not only are the parties engaged in different

businesses, SW’s purported trademarks do not merit protection. An actual

controversy exists between the parties. Declaratory relief to determine the rights

and obligations of the parties with respect to the use of the designation “Silo”

(including service marks incorporating the term, such as the mark SILO

PHARMA, and the stock ticker symbol SILO) is warranted, as explained below.

                                  THE PARTIES

      4.     Silo Pharma is a biopharmaceutical corporation organized and

existing under the laws of Delaware, with its principal place of business at 560

Sylvan Avenue, Suite 3160, Englewood Cliffs, New Jersey 07632. Silo Pharma

focuses on developing and commercializing psychedelic drug therapies to treat

patients who suffer from major emotional disturbances, such as post-traumatic

stress disorder, depression, anxiety, addiction, Alzheimer’s disease, Parkinson’s

disease, and other neurological disorders. It is one of the first publicly-traded

entrants in the psychedelic drug market in the United States.

      5.     On information and belief, SW is corporation organized and existing

under the laws of Oregon, with its principal place of business at 33687 Ridge

Road, Afton, Oklahoma 74331. On information and belief, SW developed a nasal

spray product in the country of Jamaica and, more recently, has offered a limited




                                          -3-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 4 of 17 PageID: 4




range of mushroom extract products. SW disputes Silo Pharma’s use of the SILO

PHARMA name and service mark, and the use of the stock ticker symbol SILO.

                         JURISDICTION AND VENUE

      6.     This is an action for declaratory judgment arising under the Federal

Declaratory Judgments Act (28 U.S.C. §§ 2201 and 2202).

      7.     This Court has original jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 2201 and 2202, because this action involves an

actual controversy concerning the infringement of United States trademarks.

      8.     Venue in this judicial district is proper under 28 U.S.C. §§ 1391(b) or

(c) because, on information and belief, SW has done business in this district and/or

a substantial part of the events giving rise to Silo Pharma’s claims occurred in or

were aimed at this judicial district. On information and belief, SW telephoned and

emailed Silo Pharma in New Jersey demanding that Silo Pharma cease and desist

from using the SILO ticker symbol and the SILO PHARMA name and service

mark, sent a cease and desist letter to Silo Pharma in New Jersey, and has

participated in telephone calls and sent emails to Silo Pharma’s counsel in

connection with its enforcement efforts prior to the filing of any lawsuit

concerning the SILO mark. In addition, on information and belief, SW maintains a

website where New Jersey customers can purchase its products (see

https://siloreboot.com/pages/shipping-policy (last visited on October 27, 2020) and


                                         -4-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 5 of 17 PageID: 5




conducts sales with New Jersey customers. Still further, SW applied for

trademarks and thereby has sought to assert priority in those trademarks throughout

the United States, including New Jersey.

                           FACTUAL ALLEGATIONS

Silo Pharma’s Development of the Silo Brand

      9.     Silo Pharma was formerly known as Uppercut Brands, Inc.

(“Uppercut”), which began doing business under the name Silo Pharma on or about

January 15, 2020.

      10.    Uppercut, a publicly-traded company listed on the OTCQB Venture

Market in the United States, in late March 2020 filed an application for a Name

Change & Symbol Change with the Financial Industry Regulatory Authority, Inc.

(“FINRA”). 1 Uppercut sought to change its name to “Silo Pharma” and its stock

ticker symbol to SILO. On April 8, 2020 “Silo Pharma, Inc.” was incorporated in

Florida as a wholly-owned subsidiary of Uppercut.

      11.    While Uppercut’s application was pending before FINRA, Silo

Pharma pursued opportunities in the pharmaceutical business. Silo Pharma sought

to acquire and/or develop intellectual property or technology rights from leading

universities and researchers to treat patients with depression, mental health

problems, and/or neurological disorders. For example, Silo Pharma entered into a
1
  FINRA is a regulatory body that oversees the broker-dealer industry for publicly
traded companies in the United States, including the OTC marketplace.

                                         -5-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 6 of 17 PageID: 6




commercial evaluation license and option agreement with the University of

Baltimore, Maryland on or about July 15, 2020.

      12.    In or about September 2020, FINRA approved Uppercut’s application

to change its name to Silo Pharma. With approval of the Name Change & Symbol

Change request from FINRA, Uppercut on September 24, 2020 filed a Certificate

of Amendment with the Delaware Secretary of State changing the name of the

company to Silo Pharma, Inc. Neither FINRA, the Delaware Secretary of State,

nor any other governmental or regulatory body has expressed any concern over the

name that Uppercut had selected.

      13.    FINRA also authorized Silo Pharma to trade its stock under the ticker

symbol “SILO” effective on or about September 28, 2020. That day, Uppercut

issued a public release announcing its name change to Silo Pharma and ticker

symbol change to SILO. 2

SW’s Interference with Silo Pharma

      14.    The next day, on or about September 29, 2020, SW engaged in a

series of activities to interfere with Silo Pharma’s rights in the name and mark

SILO PHARMA. In response to Silo Pharma’s announcement of its name change


2
 Silo Pharma is the owner of a service mark application (Ser. No. 90249449)
pending in the USPTO to register the mark SILO PHARMA for use in connection
with “Biological research; Laboratory research services relating to
pharmaceuticals; Medical research; Pharmaceutical drug development services;
Pharmaceutical research services; Product research and development.”
                                         -6-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 7 of 17 PageID: 7




and the ticker symbol change by FINRA, SW filed federal trademark applications

for the claimed marks “SILO REBOOT” and “SILO WELLNESS” (the “Claimed

Marks”). In those trademark applications, SW claims to have been making use in

commerce of the Claimed Marks in connection with a range of goods and services

which do not correlate to the limited uses identified by SW on its public-facing

website at www.silowellness.com. Rather, SW targeted its applications to overlap

with Silo Pharma’s business to foster confusion between the parties’ brands. Silo

Pharma intends to oppose those applications before the USPTO.

      15.    The same day it filed its trademark applications, SW also contacted

Silo Pharma alleging that Silo Pharma had purposefully adopted the SILO

PHARMA name and mark, together with the SILO stock ticker symbol, to trade

upon the Claimed Marks and SW’s purported rights to the Claimed Marks in the

psychedelic drug market. Silo Pharma’s selection of its brand name was, however,

coincidental. At the time it selected its name, Silo Pharma was unaware of any

products or services (if any) rendered by SW under the Claimed Marks in the

United States. Indeed, Silo Pharma was unaware of SW’s existence until months

after it filed its application before FINRA to change its name and stock ticker

symbol.




                                         -7-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 8 of 17 PageID: 8




SW’s Demand Letter

      16.   SW sent Silo Pharma a letter dated October 14, 2020 (the “Demand

Letter”). In that letter, SW demanded that Silo Pharma cease and desist using the

SILO PHARMA mark for pharmaceutical drug development and research services.

According to SW, it was an “early-mover and leader” in the psilocybin and

functional mushroom space, and claimed that it had publicly promoted its research

and development efforts since at least the summer of 2019. SW also alleged that it

has used the Claimed Marks to promote its “services and offerings” in the

“psilocybin and functional mushroom space.”

      17.   In its Demand Letter, SW also threatened to sue Silo Pharma for

trademark infringement and demanded that Silo Pharma (a) cease use of the word

“SILO” and other similar phrases to the SILO trademark in relation to mushrooms

and psilocybin; (b) never use the SILO mark, or any derivations thereof, in any

website, website source code, domain name, domain URL extension, company

name, stock ticker symbol, assumed name, social media, account, online postings,

videos, any kind of advertising materials, oral or written, including within keyword

ad text and the search terms for keyword ads in the future in connection with these

or related services; and (c) withdraw any pending state or federal trademark

application for any mark incorporating SILO, all by November 13, 2020.




                                        -8-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 9 of 17 PageID: 9




Silo Pharma’s Contentions

      18.    Silo Pharma has responded to SW’s threats and explained why Silo

Pharma’s continued use of the name and mark SILO PHARMA and the stock

ticker symbol SILO was and is proper, and does not infringe SW’s alleged

trademark rights.

      19.    Silo Pharma and SW have different business models. On information

and belief, SW appears to be pursuing an anticipated business in the United States

which relies upon the legalization of recreational use of psilocybin. On SW’s

website, SW identifies its prospective business as follows:

            If the legalization of psilocybin is successful, Silo intends
            to offer psilocybin retreats in Oregon as well as pursue a
            clinical psilocybin-assisted counseling element with
            patients using the psilocybin nasal spray prior to sessions
            through either licensees or through Silo’s own branded
            psilocybin service centers.

See https://www.silowellness.com/nasal-spray/ (last visited October 26, 2020)

(emphasis added). By contrast, Silo Pharma operates a biopharmaceutical

company, marketing expensive services (i.e., clinical research and drug

development) to sophisticated purchasers (i.e., drug companies).

      20.    As Silo Pharma has explained to SW, there is no likelihood of

confusion between the parties’ marks. On information and belief, SW offers the

following two products: (a) a metered dosing psilocybin product developed and

offered outside of the United States, and (b) an unregulated food product. As Silo

                                         -9-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 10 of 17 PageID: 10




Pharma explained, sales outside of the United States confer no common law rights

in this country. Furthermore, on information and belief, SW commenced sales of

its mushroom extracts only recently, and after Silo Pharma adopted its name and

mark.

        21.   As Silo Pharma also explained, to the extent that SW has rights in the

Claimed Marks, the marks are not strong. SW has provided Silo Pharma with no

evidence of actual confusion, no evidence that Silo Pharmaceuticals adopted and

used its mark in bad faith, and no evidence that the consuming public of the single

product SW offers for sale in the United States (a mushroom extract to be added to

coffee) would expect SW to offer FDA-regulated pharmaceutical drug

development and research services. Furthermore, after learning of Silo Pharma’s

rights in the SILO PHARMA name and mark, SW attempted to foster confusion

through its trademark applications by purporting to expand the products and

services in which it seeks to claim common law rights.

An Actual Controversy Exists Between the Parties

        22.   During a call between the parties’ counsel on or about October 21,

2020, SW’s counsel stated that unless Silo Pharma agreed to SW’s demand to

cease use of the name SILO, SW would “have to take it to a court” and signaled

that it would seek preliminary injunctive relief, either via a motion for preliminary




                                         -10-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 11 of 17 PageID: 11




injunction or temporary restraining order, imminently, in connection with a claim

for trademark infringement.

      23.    SW’s position is consistent with its representations to the USPTO.

SW on October 2, 2020 filed petitions in the USPTO to expedite prosecution of the

two applications (Ser. Nos. 90222176 and 90222291) for the Claimed Marks. In

the petitions, SW made the following representations to the USPTO:

             It has come to our attention that another company is
             intending to hold itself out as Silo Pharma in the
             biotechnology sector as a publicly traded company. We
             already possess common law protection and priority. We
             kindly request a petition to expedite prosecution of this
             trademark application as there is an existence of actual
             infringement and pending litigation regarding the mark
             and its associated goods and services.
(Emphasis added.)

      24.    SW here claims “actual infringement” by Silo Pharma’s continued use

of its name and mark SILO PHARMA with pharmaceutical drug development and

research services and the use of the stocker ticker symbol SILO for shares publicly

traded on the OTC marketplace. Furthermore, SW has represented to the USPTO

that there is “pending litigation” against Silo Pharma, which is located in New

Jersey.

      25.    SW to date has not retracted its threats to litigate its trademark claims

against Silo Pharma and its claims that it is, in fact, pursuing such claims against

Silo Pharma. A declaratory judgment is warranted so that the parties may

                                         -11-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 12 of 17 PageID: 12




determine their rights and obligations concerning the designation “Silo,” including

Silo Pharma’s use of the name and service mark SILO PHARMA with

pharmaceutical drug development and research services and the use of the stocker

ticker symbol SILO.

                                      COUNT I

   (Declaratory Judgment of Trademark Noninfringement Under 28
          U.S.C. §§ 2201 and 2202 et seq. Against Defendant)
      1.       Silo Pharma refers to and incorporates herein the allegations of

Paragraphs 1-25 above.

      2.       A dispute has now arisen between the parties, and an actual and

justiciable controversy exists, in that SW asserts, and Silo Pharma denies, that Silo

Pharma’s use of the term “Silo” infringes the alleged trademark rights of SW.

      3.       Silo Pharma requests a declaration and judicial determination by this

Court that Silo Pharma’s use of “Silo” does not infringe any alleged trademark

right of SW.

      4.       Silo Pharma has no other existing, speedy, adequate or proper remedy

other than a declaration and determination of the parties’ rights as prayed for

herein.

                               PRAYER FOR RELIEF

      WHEREFORE, Silo Pharma requests entry of judgment in its favor and

against SW declaring as follows:

                                          -12-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 13 of 17 PageID: 13




      (a)    Silo Pharma’s use of (a) the name and service mark SILO PHARMA,

(b) the designation SILO as part of a trade name, trademark or service mark, and/or

(c) the stock ticker symbol SILO does not infringe any alleged trademark right of

SW;

      (b)    Silo Pharma is not required to cease or desist use of the name and

service mark SILO PHARMA in relation to mushrooms and psilocybin;

      (c)    Silo Pharma is not required to cease or desist use of the stock ticker

symbol SILO;

      (d)    Silo Pharma may use the name and service mark SILO PHARMA, or

any derivations thereof, in any website, website source code, domain name,

domain URL extension, company name, stock ticker symbol, assumed name,

social media, account, online postings, videos, any kind of advertising materials,

oral or written, including within keyword ad text and the search terms for keyword

ads in the future in connection with these or related services;

      (e)    Silo Pharma is not required to withdraw Application Ser. No.

90249449 in the USPTO, and any other pending state or federal trademark

application for any mark incorporating the designation SILO; and

      (f)    Such other and further relief as the Court may deem just and proper.




                                         -13-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 14 of 17 PageID: 14




Dated: October 27, 2020       Respectfully submitted,
       New York, New York
                              SHEPPARD MULLIN RICHTER & HAMPTON LLP

                              /s/ Tyler E. Baker

                              Tyler E. Baker (New Jersey Bar No. 44392011)
                              Paul W. Garrity (pro hac vice application
                              forthcoming)
                              30 Rockefeller Plaza
                              New York, New York 10112
                              tbaker@sheppardmullin.com
                              pgarrity@sheppardmullin.com
                              (212) 653-8700 (phone)

                              James C. Wald (pro hac vice application
                              forthcoming)
                              1901 Avenue of the Stars, Suite 1600
                              Los Angeles, California 90067-6017
                              jwald@sheppardmullin.com
                              (310) 228-3700 (phone)

                              Attorneys for Plaintiff
                              Silo Pharma, Inc.




                                     -14-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 15 of 17 PageID: 15




                         DEMAND FOR JURY TRIAL

      Silo Pharma, Inc. demands trial by jury on all issues so triable.


                                    Respectfully submitted,

                                    SHEPPARD MULLIN RICHTER & HAMPTON LLP

                                    /s/ Tyler E. Baker

                                    Tyler E. Baker (New Jersey Bar No.
                                    44392011)
                                    Paul W. Garrity (pro hac vice application
                                    forthcoming)
                                    30 Rockefeller Plaza
                                    New York, New York 10112
                                    tbaker@sheppardmullin.com
                                    pgarrity@sheppardmullin.com
                                    (212) 653-8700 (phone)

                                    James C. Wald (pro hac vice application
                                    forthcoming)
                                    1901 Avenue of the Stars, Suite 1600
                                    Los Angeles, California 90067-6017
                                    jwald@sheppardmullin.com
                                    (310) 228-3700 (phone)

                                    Attorneys for Plaintiff
                                    Silo Pharma, Inc.


Dated:       October 27, 2020




                                        -15-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 16 of 17 PageID: 16




             CERTIFICATION OF NON-ARBITRABILITY


             Pursuant to Local Civil Rule 201.1(d)(2), the undersigned attorneys

for Plaintiff Silo Pharma, Inc. certify that this action is not eligible for arbitration

under Local Civil Rule 201.1 because the relief sought in the Complaint does not

consist only of money damages not in excess of $150,000 exclusive of interest and

costs and any claim for punitive damages, and involves complex issues of

trademark law.


             LOCAL CIVIL RULE 11.2 CERTIFICATION


      Pursuant to Local Civil Rule 11.2, the undersigned attorney for Plaintiff Silo

Pharma, Inc. certifies under the penalty of perjury under the Laws of the United

States of America that, to the best of his knowledge after investigation, the matter

in controversy is not the subject of another action pending in any court or of any

arbitration or administrative proceeding.




                                          -16-
Case 2:20-cv-15064-BRM-JAD Document 1 Filed 10/27/20 Page 17 of 17 PageID: 17



                                 Respectfully submitted,

                                 SHEPPARD MULLIN RICHTER & HAMPTON LLP

                                 /s/ Tyler E. Baker

                                 Tyler E. Baker (New Jersey Bar No.
                                 44392011)
                                 Paul W. Garrity (pro hac vice application
                                 forthcoming)
                                 30 Rockefeller Plaza
                                 New York, New York 10112
                                 tbaker@sheppardmullin.com
                                 pgarrity@sheppardmullin.com
                                 (212) 653-8700 (phone)

                                 James C. Wald (pro hac vice application
                                 forthcoming)
                                 1901 Avenue of the Stars, Suite 1600
                                 Los Angeles, California 90067-6017
                                 jwald@sheppardmullin.com
                                 (310) 228-3700 (phone)

                                 Attorneys for Plaintiff
                                 Silo Pharma, Inc.


Dated:       October 27, 2020




                                     -17-
